Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[00105] "a first portion 331a, a first portion 331a, and a third portion 331c" should read "a first portion 331a, a second portion 331b, and a third portion 331c".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanami (JP 2012037831) in view of Ryu (KR 101425523).
Regarding Claim 1, Kawanami teaches at least a portion of the supporting structure (Fig. 1 apparatus stand 1) able to be slantedly folded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5) to or unfolded (Fig. 1 shows the apparatus stand in a flat blank unfolded form), wherein the supporting structure (Fig. 1 apparatus stand 1) in a folded state is received (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5), together with the electronic device (Fig. 4 cellular phone 5), the supporting structure (Fig. 1 apparatus stand 1) cradles the electronic device (Fig. 4 cellular phone 5).
Kawanami does not teach a packaging box of an electronic device, comprising: a packaging box body; a receiving part included in the packaging box body and receiving the electronic device; and a supporting structure received in or removed from the receiving part and wherein the supporting structure in a folded state is received, together with the electronic device, in the receiving part to support the electronic device to be able to amplify a sound from a speaker included in the electronic device and, in a state removed from the receiving part or in a state received in the receiving part.
Ryu teaches a mobile phone packing box that can hold a mobile phone during a period of using the mobile phone. Ryu further teaches a packaging box (Fig. 3 [0023] “mobile phone packing box”) of an electronic device (Fig. 3 mobile phone H), comprising: a packaging box body (Fig. 3 housing member 120 which has a storage box 130); a receiving part (Fig. 3 receiving part 121 [0025] “receiving part 121 of the receiving member 120”) included in the packaging box body (Fig. 3 housing member 120) and receiving the electronic device (Fig. 3 mobile phone H [0025] “a hexahedron to support the receiving member 140 from the lower side when the cellular phone is packaged, The mobile phone is used in a standing state and functions as a megaphone.”); and a supporting structure (Fig. 3 support member 110) received in (Fig. 1 shows support member 110 inside of receiving part 121) or removed (Fig. 3 and 4 shows support member 110 removed from receiving part 121) from the receiving part (Fig. 3 receiving part 121) and wherein the supporting structure (Fig. 1 support member 110) in a folded state (Fig. 1 shows the folded blank of Fig. 5 in the receiving part 121) is received, together with the electronic device (Fig. 1 mobile phone H), in the receiving part (Fig. 3 receiving part 121) to support the electronic device (Fig. 1 mobile phone H) to be able to amplify a sound from a speaker included in the electronic device (Fig. 1 [0025] “The mobile phone is used in a standing state and functions as a megaphone”) and, in a state removed from the receiving part (Fig. 4 [0025] “The mobile phone is used in a standing state and functions as a megaphone”) or in a state received in the receiving part (Fig. 1 [0025] “The mobile phone is used in a standing state and functions as a megaphone”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawanami to incorporate the teachings of Ryu to have the apparatus stand 1 of Kawanami fit into the receiving part 121 of housing member 120 with storage box 130 as the support member 110 (Ryu) to have accessories of the mobile device be in the packaging of the mobile device and to reduce the environmental population by having packaging be multi-purpose after initial opening instead of ending up in a landfill.

Regarding Claim 2, Kawanami teaches wherein the supporting structure (Fig. 1 apparatus stand 1) includes: a supporting structure body (Fig. 1 sheet like member 3) divided into a first portion (Fig. 1 folded piece 3b) and a second portion (Fig. 1 folded piece 3a); a folding part (Fig. 1 sheet like member 3 is folded at insertion opening 2) formed between the first portion (Fig. 1 folded piece 3b) and a second portion (Fig. 1 folded piece 3a) and allowing the first portion (Fig. 1 folded piece 3b) and a second portion (Fig. 1 folded piece 3a) to be folded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5) or unfolded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5); a coupling hole (Fig. 1 first fitting portion 13) formed in at least a portion of the first portion (Fig. 1 folded piece 3b); and a coupling part (Fig. 1 piece 11 and its stopper 15) coupled to (Fig. 4 shows the connection of 11 and 13) or removed (Fig. 1 and 3 show the structures of 11 and 13 apart) from the coupling hole (Fig. 1 first fitting portion 13) as rotated in a cut portion (Fig. 3 11b cut shows the [0046]  “cut and raised piece 11” formed out of folded piece 3a) formed in at least a portion of the second portion (Fig. 1 folded piece 3a).

Regarding Claim 3, Kawanami teaches wherein the coupling part (Fig. 1 piece 11 and its stopper 15) includes: a coupling body (Fig. 1 piece 11); a coupling member (Fig. 1 stopper 15) formed in an end of the coupling body (Fig. 1 piece 11) and, as rotated, coupled to (Fig. 4 shows the connection of 11 and 13) or removed (Fig. 1 and 3 show the structures of 11 and 13 apart) from the coupling hole (Fig. 1 first fitting portion 13); a rotation part (Fig. 1 annotated) formed in another end (Fig. 1 the end opposite of stopper 15 of piece 11) of the coupling body (Fig. 1 piece 11), connected to the second portion (Fig. 1 folded piece 3a), and rotating the coupling member (Fig. 3 stopper 15); and a support (Fig. 11a [0030] “for preventing tearing is formed at the root end of the cut 11b”) included in at least a portion of the coupling body (Fig. 1 piece 11) and formed between the coupling member (Fig. 1 stopper 15) and the rotation part (Fig. 1 annotated) to support the coupling member (Fig. 1 stopper 15), and wherein the coupling member (Fig. 1 stopper 15) further includes at least one latching jaw (Fig. 1 11c) to be stuck to the coupling hole (Fig. 4 first fitting portion 13).

    PNG
    media_image1.png
    780
    800
    media_image1.png
    Greyscale

Regarding Claim 4, the combination teaches wherein a material of the supporting structure (Fig. 1 apparatus stand 1) includes at least of plastic ([0022] “As the flexible sheet-like member 3, a flexible material having a certain thickness, for example, polyvinyl chloride, polyethylene, polypropylene, polyurethane, nylon, etc., is easily bent with fingers”) and wherein the supporting structure (Fig. 3 support member 110 ‘523) includes at least one of a manual box (Fig. 3 housing member 120), a container for an accessory of the electronic device (Fig. 3 Storage box 130), or a partition.

Regarding Claim 9, Kawanami teaches wherein the supporting structure (Fig. 1 apparatus stand 1) includes: a supporting structure body (Fig. 1 sheet like member 3) divided into a first portion (Fig. 1 folded piece 3b) and a second portion (Fig. 1 folded piece 3a); a folding part (Fig. 1 sheet like member 3 is folded at insertion opening 2) formed between the first portion (Fig. 1 folded piece 3b) and a second portion (Fig. 1 folded piece 3a) and allowing the first portion (Fig. 1 folded piece 3b) and a second portion (Fig. 1 folded piece 3a) to be folded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5) or unfolded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5); a first coupling hole (insertion opening 2) formed to couple (Fig. 4 [0024] “An insertion opening 2 for inserting the photographing apparatus”) or remove the electronic device to/from at least a portion of the first portion (Fig. 1 folded piece 3b); a second coupling (Fig. 1 first fitting portion13) formed in at least a portion of the first portion (Fig. 1 folded piece 3b); and a coupling part (Fig. 1 piece 11 and its stopper 15) coupled to (Fig. 4 shows the connection of 11 and 13) or removed (Fig. 1 and 3 show the structures of 11 and 13 apart) from the coupling hole (Fig. 1 first fitting portion 13) as rotated in a cut portion (Fig. 3 11b cut shows the [0046]  “cut and raised piece 11” formed out of folded piece 3a) formed in at least a portion of the second portion (Fig. 1 folded piece 3a).Kawanami does not teach 

Regarding Claim 10, Kawanami teaches wherein the coupling part (Fig. 1 piece 11 and its stopper 15) includes: a coupling body (Fig. 1 piece 11); a coupling member (Fig. 1 stopper 15) formed in an end of the coupling body (Fig. 1 piece 11) and, as rotated, coupled to (Fig. 4 shows the connection of 11 and 13) or removed (Fig. 1 and 3 show the structures of 11 and 13 apart) from the second coupling hole (Fig. 1 first fitting portion 13); a rotation part (Fig. 1 annotated) formed in another end (Fig. 1 the end opposite of stopper 15 of piece 11) of the coupling body (Fig. 1 piece 11) and rotating the coupling member (Fig. 3 stopper 15); and at least one support (Fig. 11a [0030] “for preventing tearing is formed at the root end of the cut 11b”) included in at least a portion of the coupling body (Fig. 1 piece 11) and formed, in a multi-stage structure (Fig. 1 annotated), between the coupling member (Fig. 1 stopper 15) and the rotation part (Fig. 1 annotated) to support the coupling member (Fig. 1 stopper 15, wherein anti-escaping members (Fig. 1 pointed ends of stopper 15) are slantedly formed in both ends of the coupling member (Fig. 1 stopper 15) to prevent escape from the second coupling hole (Fig. 4 first fitting portion 13), wherein at least one latching jaw (Fig. 1 11c) is included on a bottom surface of the anti- escaping members (Fig. 1 pointed ends of stopper 15) to be stuck to the second coupling hole (Fig. 4 first fitting portion 13), and wherein a connection part (Fig. 1 piece 11) is formed between the rotation part (Fig. 1 annotated) and the at least one latching jaw (Fig. 1 11c) and connects the rotation part (Fig. 1 annotated) with the at least one latching jaw (Fig. 1 11c).

    PNG
    media_image2.png
    639
    646
    media_image2.png
    Greyscale

Regarding Claim 11, Kawanami teaches wherein the coupling part (Fig. 1 piece 11 and its stopper 15) is formed in a step shape . 

    PNG
    media_image3.png
    655
    636
    media_image3.png
    Greyscale

Kawanami does not teaches wherein the coupling part is shaped as a rectangle, and wherein the connection part is formed to be larger than the at least one support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piece 11 from 11a to stopper 15 to be shaped in a rectangular form and have the stepped shape decrease in size from 11a to stopper 15 like two sets of stairs meeting in the middle for a clean edged look for the aesthetic appeal of the customer which would fulfill wherein the coupling part is shaped as a rectangle, and wherein the connection part is formed to be larger than the at least one support.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding Claim 12, Kawanami teaches wherein the supporting structure (Fig. 1 apparatus stand 1) includes: a supporting structure body (Fig. 1 sheet like member 3) divided into a first portion (Fig. 1 folded piece 3a) and a second portion (Fig. 1 folded piece 3b); a folding part (Fig. 1 sheet like member 3 is folded at insertion opening 2) formed between the first portion (Fig. 1 folded piece 3a) and a second portion (Fig. 1 folded piece 3b) and allowing the first portion (Fig. 1 folded piece 3a) and a second portion (Fig. 1 folded piece 3b) to be folded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5) or unfolded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5); at least one coupling hole (Fig. 1 first fitting portion13) formed in at least a portion of the second portion (Fig. 1 folded piece 3b); and a coupling part (Fig. 1 piece 11 and its stopper 15) coupled to (Fig. 4 shows the connection of 11 and 13) or removed (Fig. 1 and 3 show the structures of 11 and 13 apart) from the at least one coupling hole (Fig. 1 first fitting portion 13) as rotated in a cut portion (Fig. 3 11b cut shows the [0046]  “cut and raised piece 11” formed out of folded piece 3a) formed in at least a portion of the first portion (Fig. 1 folded piece 3a).

Regarding Claim 13, Kawanami teaches wherein the coupling part (Fig. 1 piece 11 and its stopper 15) includes: a coupling body (Fig. 1 piece 11); a coupling member (Fig. 1 stopper 15) formed in an end of the coupling body (Fig. 1 piece 11) and, as rotated, coupled to (Fig. 4 shows the connection of 11 and 13) or removed (Fig. 1 and 3 show the structures of 11 and 13 apart) from the at least one coupling hole (Fig. 1 first fitting portion 13); a rotation part (Fig. 1 annotated) formed in another end (Fig. 1 the end opposite of stopper 15 of piece 11) of the coupling body (Fig. 1 piece 11) and rotating the coupling member (Fig. 3 stopper 15); and a support (Fig. 11a [0030] “for preventing tearing is formed at the root end of the cut 11b”) included in at least a portion of the coupling body (Fig. 1 piece 11) and formed between the coupling member (Fig. 1 stopper 15) and the rotation part (Fig. 1 annotated) to support the coupling member (Fig. 1 stopper 15).

Regarding Claim 15, Kawanami teaches wherein the supporting structure (Fig. 1 apparatus stand 1) is able to be folded (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5) or unfolded (Fig. 1 shows the apparatus stand in a flat blank unfolded form), and wherein when the supporting structure (Fig. 1 apparatus stand 1) in a folded state is received (Fig. 4 shows apparatus stand 1 folded to receive a cellular phone 5), together with the electronic device (Fig. 4 cellular phone 5), in the receiving part (Fig. 3 receiving part 121 [0025] “receiving part 121 of the receiving member 120” ‘523), the supporting structure (Fig. 1 apparatus stand 1) amplifies a sound from a speaker included in the electronic device (Fig. 1 [0025] “The mobile phone is used in a standing state and functions as a megaphone”) and, in a state removed from the receiving part (Fig. 4 [0025] “The mobile phone is used in a standing state and functions as a megaphone”) or in a state received in the receiving part (Fig. 1 [0025] “The mobile phone is used in a standing state and functions as a megaphone”), the supporting structure (Fig. 1 apparatus stand 1) cradles the electronic device (Fig. 4 cellular phone 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanami (JP '831) - Ryu (KR '523) as applied above in claim 1, and in further view of Liou (US 20100213331).
Regarding Claim 14, Liou teaches wherein the at least one coupling hole (Fig. 2 voids 6) includes a first coupling hole (Fig. 2 voids 6) and a second coupling hole (Fig. 2 voids 6), and wherein as the coupling member (Fig. 1 4) is selectively coupled (Fig.1 shows multiple holes that 4 can be placed in to hold the portable stand upright making it able to be selectively coupled to any of the voids 6) to one of the first coupling hole (Fig. 2 voids 6) and the second coupling hole (Fig. 2 voids 6), a folding angle between the first portion (Fig. 1 7) and the second portion (Fig. 1 strut 3) is adjusted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawanami-Ryu to incorporate the teachings of Liou to have multiple first fitting portion 13 on folded side 3b (Kawanami) like the multiple voids 6 on strut 3 of Liou’s .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harita (JP 3174433) in view of Ryu (KR 101425523).
Regarding Claim 1, Harita teaches at least a portion of the supporting structure (Fig. 1 smartphone stand 1) able to be slantedly folded (Fig. 1 shows the stand 1 folded from a unfolded blank of Fig. 2) to or unfolded (Fig. 2 is the unassembled stand 1 in black form), the supporting structure (Fig. 1 smartphone stand 1) cradles (Fig. 1 opening 4 is where the smartphone is supported in the smartphone stand) the electronic device (Fig. 1 smartphone 10).
Harita does not teach a packaging box of an electronic device, comprising: a packaging box body; a receiving part included in the packaging box body and receiving the electronic device; and a supporting structure received in or removed from the receiving part and wherein the supporting structure in a folded state is received, together with the electronic device, in the receiving part to support the electronic device to be able to amplify a sound from a speaker included in the electronic device and, in a state removed from the receiving part or in a state received in the receiving part.
Ryu teaches a mobile phone packing box that can hold a mobile phone during a period of using the mobile phone. Ryu further teaches a packaging box (Fig. 3 [0023] “mobile phone packing box”) of an electronic device (Fig. 3 mobile phone H), comprising: a packaging box body (Fig. 3 housing member 120); a receiving part (Fig. 3 receiving part 121 [0025] “receiving part 121 of the receiving member 120”) included in the packaging box body and receiving the electronic device (Fig. 3 mobile phone H [0025] “a hexahedron to support the receiving member 140 from the lower side when the cellular phone is packaged, The mobile phone is used in a standing state and functions as a megaphone.”); and a supporting structure (Fig. 3 support member 110) received in (Fig. 1 shows support member 110 inside of receiving part 121) or removed (Fig. 3 and 4 shows support member 110 removed from receiving part 121) from the receiving part (Fig. 3 receiving part 121) and wherein the supporting structure (Fig. 1 support member 110) in a folded state (Fig. 1 shows the folded blank of Fig. 5 in the receiving part 121) is received, together with the electronic device (Fig. 1 mobile phone H), in the receiving part (Fig. 3 receiving part 121) to support the electronic device (Fig. 1 mobile phone H) to be able to amplify a sound from a speaker included in the electronic device (Fig. 1 [0025] “The mobile phone is used in a standing state and functions as a megaphone”) and, in a state removed from the receiving part (Fig. 4 [0025] “The mobile phone is used in a standing state and functions as a megaphone”) or in a state received in the receiving part (Fig. 1 [0025] “The mobile phone is used in a standing state and functions as a megaphone”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harita to incorporate the teachings of Ryu to have the smartphone stand 1 of Harita fit into the receiving part 121 of housing member 120 as the support member 110 (Ryu) to have accessories of the mobile device be in the packaging of the mobile device and to reduce the environmental population by having packaging be multi-purpose after initial opening instead of ending up in a landfill.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harita (JP '433) - Ryu (KR '523) as applied above in claim 1, and in further view of Carr (US 8950720).
Regarding Claim 5, the combination teaches wherein the supporting structure (Fig. 1 smartphone stand 1)  includes: a supporting structure body (Fig. 1 smartphone stand 1) divided into a first portion (Fig. 2 bottom part c), a second portion (Fig. 2 Front part A), and a third portion (Fig. 3 rear portion b); a first folding part (Fig. 2 lower groove 7 [0006] to bend more easily”) formed between the first portion (Fig. 2 bottom part c) and the second portion (Fig. 2 Front part A) and allowing the first portion (Fig. 2 bottom part c) and the second portion (Fig. 2 Front part A) to be folded or unfolded (Fig. 2 lower groove 7 [0006] “the lower groove 7 for facilitating the bending between the front portion A and the bottom portion C is provided between the front portion A and the bottom portion C.”); a second folding part (Fig. 2 upper groove 6) formed between the second portion (Fig. 2 Front part A) and the third portion (Fig. 3 rear portion b) and allowing the second portion (Fig. 2 Front part A) and the third portion (Fig. 3 rear portion b) to be folded or unfolded (Fig. 2 upper groove 6 [0006] The upper groove 6 for facilitating the bending of the portion A and the rear surface B is provided inside”); a first coupling hole (Fig. 2 opening 4 [0005] “An opening 4 for inserting a smartphone”) formed to couple or remove the electronic device to/from at least a portion; a second coupling hole (Fig. 2 hooking female portion 3) formed in at least a portion of the first portion (Fig. 2 bottom part c); and a coupling part (Fig. 2 fitting 2) projecting from at least a portion of an outer circumference of the third portion and coupled to or removed (Fig. 1 [0005] “fitting 2 into the hooking female portion 3.”) from the second coupling hole (Fig. 2 hooking female portion 3) as the first portion (Fig. 2 bottom part c) and the third portion (Fig. 3 rear portion b) rotate (Fig. 2 the blank bending to become Fig. 1 smartphone stand 1).
Harita does not teach first coupling hole formed to couple or remove the electronic device to/from at least a portion of the first portion.
Carr teaches a phone stand. Carr further teaches first coupling hole (Fig. 1 opening 22) formed to couple or remove the electronic device (Fig. 5 phone 24) to/from at least a portion of the first portion (Fig. 1 Front section 16) and a second coupling hole (Fig. 1 corresponding slot 32) formed in at least a portion of the first portion (Fig. 1 Front section 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harita-Ryu to incorporate the teachings of Carr to have hooking female portion 3 and opening 4 be on the same side of bottom part c to display the smartphone 10 (Harita) like opening 22 and corresponding slot 32 on front section 26 where phone 24 is displayed by opening 22 when corresponding slot 32 is occupied by tab 28 to form a stronger base with the holes for interaction on one side and aesthetic.


    PNG
    media_image4.png
    609
    428
    media_image4.png
    Greyscale
Regarding Claim 6, the combination teaches wherein the coupling part (Fig. 2 fitting 2) includes: a coupling body (Fig. 2 annotated); and a coupling member (Fig. 2 annotated) formed in the coupling body (Fig. 2 annotated) and, as the first portion (Fig. 2 bottom part c) and the third portion rotate (Fig. 3 rear portion b), coupled to or removed (Fig. 1 [0005] “fitting 2 into the hooking female portion 3.”) from the second coupling hole (Fig. 2 hooking female portion 3), and wherein anti-escaping members (Fig. 2 annotated) slantedly formed in both ends of the coupling member (Fig. 2 annotated) to prevent escape from the second coupling hole (Fig. 2 hooking female portion 3).


    PNG
    media_image5.png
    532
    635
    media_image5.png
    Greyscale
Regarding Claim 7, Harita teaches wherein a side width of the first portion (Fig. 2 annotated side width of c), a side width of the second portion (Fig. 2 annotated side width of a), and a side width of the third portion (Fig. 2 annotated side width of b) are different from one another (Fig. 2 is annotated to show the side widths of c, a, and b are different from one another).
Regarding Claim 8, the combination teaches wherein the first coupling hole (Fig. 1 opening 22) and the second coupling hole (Fig. 1 corresponding slot 32) are formed distant from each other (Fig. 1 shows a distance formed between the bottom of corresponding slot 32 and top of opening 22 on front section 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan (US D730091) teaches a foldable stand;
Huang et al. (US 20150008147) teaches a packaging box includes a box and support received that turns into a stand;
Palanisamy et al. (US 20160341966) teaches a packaging box with a display;
Carney (US 8746638) teaches a stand for engaging support of a smart mobile device;
Kuo et al. (US 8997984) teaches a layered structure for a paper box includes an inner box;
Dempsey (US 7182305) teaches a foldable display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736